Plaintiff in error, E.R. Bryce, was convicted in the county court of Oklahoma county on a charge that he did have possession of eight quarts of whisky, with the unlawful intent to sell *Page 692 
the same. In pursuance of the verdict the court sentenced him to be confined in the county jail for 30 days, and to pay a fine of $50. From the judgment an appeal was taken by filing in this court on January 21, 1918, a petition in error with case-made.
On March 20, 1918, a motion to dismiss the appeal was filed by the Attorney General for the reason that since the appeal was taken the said Bryce at various times went to Texas for the purpose of violating the prohibition laws of both states. In support of said motion the proof is the same as in the case of E.R. Bryce v. State, ante, p. 456, 172 P. 976, this day decided.
For the reason stated in the opinion in the Bryce Case, supra, we are of the opinion that the plaintiff in error has waived the right to have his appeal in this case considered and determined. The appeal herein is therefore dismissed. Mandate forthwith.